Citation Nr: 1436142	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  An increased evaluation for the service-connected Type-II diabetes mellitus, initially rated as 10 percent disabling.

2.  An increased evaluation for the service-connected Type-II diabetes mellitus, rated as 20 percent disabling beginning on September 15, 2011.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a heart disorder, as secondary to service-connected Type-II diabetes mellitus.

5.  Entitlement to service connection for hypertension, as secondary to service-connected Type-II diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected Type-II diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities, as secondary to service-connected Type-II diabetes mellitus.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from March 2009 and March 2011 rating decisions of the RO.

The March 2011 rating decision, in pertinent part, granted service connection for diabetes mellitus, Type II, and assigned a 10 percent disability rating, effective on August 9, 2010.  

A November 2012 rating decision assigned an increased, 20 percent disability rating for the service-connected diabetes mellitus, effective on September 5, 2011.  The Veteran has not indicated that he agreed with the higher rating assigned.  Therefore, the grant of a higher rating is not a full grant of the benefit sought, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Virtual VA claims file has been reviewed.  The documents contained therein, other than the VA treatment records considered in the November 2012 Statement of the Case, are either duplicative of those in the paper claims file or irrelevant to the issue on appeal.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.  

The issues of service connection for bilateral hearing loss and tinnitus, as well as an application to reopen the previously denied claim of service connection for sleep apnea, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for a back disorder is being remanded to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and was exposed to Agent Orange.

2.  The service-connected diabetes mellitus is shown to require the use of an oral hypoglycemic agent and diet restriction, but no regulation of activity is demonstrated.  

3.  The Veteran is not shown to have chronic heart disorder that was caused or aggravated by a service-connected disability.  

4.  The currently demonstrated hypertension is not shown to have been caused or aggravated by a service-connected disability.  

5.  The currently demonstrated erectile dysfunction is not shown to have been caused or aggravated by a service-connected disability.  

6.  The Veteran is not shown to have peripheral neuropathy of the upper extremities that was caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  For the initial period of the appeal, the criteria for the assignment of a rating of 20 percent for the service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119 including Diagnostic Code 7913 (2013).

2.  The criteria for the assignment of a rating higher than 20 percent for the service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119 including Diagnostic Code 7913 (2013).

3.  The Veteran does not have a heart disability that is proximately due to or a result of a service-connected disability.  38 C.F.R. § 3.310 (2013).

3.  The Veteran's disability manifested by hypertension is not proximately due to or a result of a service-connected disability.  38 C.F.R. § 3.310 (2013).

4.  The Veteran's disability manifested by erectile dysfunction is not proximately due to or a result of a service-connected disability.  38 C.F.R. § 3.310 (2013).

5.  The Veteran does not have a disability manifested by peripheral neuropathy of the upper extremities that is proximately due to or a result of a service-connected disability.  38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran notice letters in December 2008, August 2010, September 2010, and April 2011.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and an increased disability rating, as well the legal criteria for entitlement to such benefits.  

The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  

The Veteran was also afforded a VA examination responsive to the claim for increased ratings for diabetes mellitus.  The examination report contains all the findings needed to rate the Veteran's service-connected diabetes mellitus, including history and clinical evaluation.  

The Veteran was also afforded a VA examination responsive to the claims for secondary service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted.  

As previously noted, the Veteran is in receipt of a 10 percent disability rating for his Type-II diabetes mellitus for the period prior to September 15, 2011 and a 20 percent disability rating for the rating period thereafter. 

The Veteran's Type-II diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this Diagnostic Code, a 10 percent evaluation is warranted when the diabetes mellitus is managed by restricted diet only.  

A 20 percent rating is assigned where insulin and a restricted diet, or an oral hypoglycemic agent and restricted diet are required.  

A 40 percent rating requires insulin, restricted diet, and regulation of activities.  

The next highest possible rating under this Code is 60 percent, requiring insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that are not compensable if related separately.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Upon reviewing these rating criteria in relation to the relevant medical evidence, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 20 percent rating, but no higher, for the entire period of appeal.  

The objective clinical evidence of record indicates that the Veteran utilizes medication and diet for control of his diabetes mellitus, but that the Veteran's diabetes mellitus does not require regulation of his daily activities.  

The Board notes that the use of medication is first shown in his VA medical records on September 15, 2011, but points out that it is unlikely that the Veteran's diabetes mellitus spontaneously worsened that day.  

Additionally, the Board observes that the Veteran previously indicated that not all of his medications were provided by VA.  Thus, the Board finds that the 20 percent evaluation is warranted for the entire rating period on appeal.  

At the Veteran's October 2010 VA examination, the Veteran denied experiencing kidney disease,  ketoacidosis, or hypoglycemic reactions.  He also denied having been hospitalized for his diabetes mellitus.  

Neither the available VA treatment records, nor the letters from Dr. M and Dr. V, demonstrate that the Veteran is dependent on insulin for control of his diabetes mellitus, or that his activities are restricted due to his diabetes mellitus.  

Moreover, as will be discussed, the Veteran's hypertension and erectile dysfunction are unrelated to his diabetes mellitus; he does not have hypertensive renal disease.  His peripheral neuropathy of the lower extremities is separately evaluated.  

Thus, on this record, the service-connected diabetes mellitus warrants a 20 percent disability evaluation, but no higher, for the entire rating period of the appeal. 

 As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's diabetes mellitus is fully contemplated by the applicable rating criteria.  

As shown, the criteria include symptoms of restricted diet, regulation of activities, and the use of an oral hypoglycemic, each of which were addressed in the VA examination and treatment records and which provided the basis for the disability rating.  

In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's diabetes mellitus is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The evidence reflects that the Veteran has been exposed to Agent Orange.  He is therefore entitled to service connection on a presumptive basis due to his exposure to Agent Orange.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

As cardiovascular disease and valvular heart disease are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Aggravation of nonservice-connected disabilities. 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran does not assert, nor the evidence serve to show, that the claimed heart disorder, hypertension, erectile dysfunction, or peripheral neuropathy of the upper extremities had its clinical onset during service or was due to an event or incident of his service, including any presumed Agent Orange exposure therein.  

Rather, the Veteran contends that these disorders are related to his service-connected Type-II diabetes mellitus.



Hypertension and Erectile Dysfunction

The Board finds that the weight of the evidence reflects that the Veteran's service-connected diabetes mellitus did not cause or aggravate the Veteran's hypertension or erectile dysfunction.  

The Board acknowledges that Dr. V stated that hypertension and erectile dysfunction are among the complications of diabetes mellitus and that the Veteran showed symptoms of those pathologies.  However, she did not state that the Veteran's hypertension and erectile dysfunction were caused or aggravated by his service-connected diabetes mellitus.  

To the contrary, the October 2010 VA examiner found that that the Veteran's hypertension and erectile dysfunction are not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  

The October 2010 VA examiner also found that the Veteran's service-connected diabetes mellitus did not aggravate the Veteran's hypertension and erectile dysfunction.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Significantly, the October 2010 VA examiner found that although the medical evidence confirms that the Veteran has hypertension and erectile dysfunction, these disorders had onset prior to his Type-II diabetes mellitus.  

As noted by the VA examiner, the medical evidence shows that the Veteran was diagnosed with hypertension in approximately 2004; his erectile dysfunction began in 2009.  

The VA examiner further noted that the Veteran's erectile dysfunction was due to his psychological disorder, and use of an anti-depressant.  His hypertension is unrelated as there is no evidence of diabetic nephropathy.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension and erectile dysfunction to his service-connected diabetes mellitus, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the October 2010 VA examination report and the clinical evidence of record.  

The October 2010 VA examiner, in determining that the Veteran's hypertension and erectile dysfunction are unrelated to his service-connected diabetes mellitus, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Here, there is positive and negative evidence.  Nonetheless, the most probative and credible evidence, the October 2010 VA examination report, establishes that the Veteran's hypertension and erectile dysfunction are unrelated (causation or aggravation) to his service-connected diabetes mellitus.  

Additionally, the Board notes that the opinion of the VA examiner is consistent with the medical evidence of record, which does not demonstrate that his hypertension and erectile dysfunction are related, by means of causation or aggravation, to his service-connected diabetes mellitus.  

The October 2010 VA examiner explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's hypertension and erectile dysfunction to his service-connected diabetes mellitus.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for hypertension and erectile dysfunction.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Heart Disorder and Peripheral Neuropathy of the Upper Extremities

The Board also notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  

In this case, the Veteran must show that he has currently has a heart disorder and peripheral neuropathy of the upper extremities caused or aggravated by service-connected disease or injury.  

There is no medical evidence that the Veteran has a heart disorder or peripheral neuropathy of the upper extremities.  Both the October 2010 and March 2011 VA examinations indicated that testing showed that the Veteran's upper extremities were normal and without signs or symptoms of peripheral neuropathy.  

Additionally, the October 2010 VA examination report noted that there was no history of cardiac disease, including myocardial infarction, hypertensive heart disease, valvular heart disease, and congestive heart failure.  

The Board acknowledges that Dr. V also stated that coronary artery disease and peripheral neuropathy are often secondary complications of diabetes mellitus; however, she did not state that the Veteran had been diagnosed with either disorder.  

Likewise, he Board also acknowledges that the Veteran has submitted written statements asserting that he has a heart disorder and peripheral neuropathy of the upper extremities.  However, the weight of the evidence is against the existence of a heart disorder and peripheral neuropathy of the upper extremities.  

The evidence does not show any complaints, treatment, or diagnoses of a heart disorder and peripheral neuropathy of the upper extremities.  Since the Veteran has not presented any acceptable evidence of a heart disorder and peripheral neuropathy of the upper extremities, the theory of service connection as secondary to diabetes mellitus must fail.  

Although the evidence remains competent, the lack of supporting evidence of diagnoses of a heart disorder and peripheral neuropathy of the upper extremities renders such lay and medical evidence to be of little probative value.   

Here, the most probative and credible evidence establishes that the appellant does not have a heart disorder or peripheral neuropathy of the upper extremities.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  In the absence of disability, there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



ORDER

An increased rating of 20 percent for diabetes mellitus for the initial period of the appeal is granted, subject to the regulations governing the payment of monetary awards.

An increased rating higher than 20 percent for the service-connected diabetes mellitus is denied.

Service connection for a claimed heart disorder is denied.  

Service connection for hypertension is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for claimed peripheral neuropathy of the upper extremities is denied.  


REMAND

In this case, the Veteran has not yet been provided with a VA examination as to the claim of service connection of back disorder.  

The Board observes that the Veteran asserted that his current back disorder is related to his service, and the service treatment records show complaints of back pain, assessed as a muscle strain.  Post-service VA treatment records show complaints of upper back pain, and a diagnosis of cervical canal stenosis.  

A remand is therefore warranted to obtain an opinion on the question of whether the Veteran has back disorder related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992)  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records referable to the claimed back disorder since November 2012.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed back disorder.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or more) that any current back disability is due to an event or incident of this period of active service.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


